I N   T H E   C O U R T     O F         A P P E A L S       O F    T E N N E S S E E
                                                                                                                                 FILED
                                                       A T         K N O X V I L L E                                           March 10, 1999
                                                                                                                                     09,

                                                                                                                              Cecil Crowson, Jr.
                                                                                                                              Appe llate Court
                                                                                                                                   Clerk

M I C H E L L E B A L L , f o r h e r s e l f a n d                           )       C / A    N O .   0 3 A 0 1 - 9 8 0 4 - C V - 0 0 1 3 9
a s n e x t o f k i n o f M I R A N D A K .                                   )
B A L L , d e c e a s e d ,                                                   )
                                                                              )
                    P l a i n t i f f - A p p e l l a n t ,                   )
                                                                              )
                                                                              )
                                                                              )       A P P E A L A S O F R I G H T F R O M                 T H E
v .                                                                           )       H A M I L T O N C O U N T Y C I R C U I T             C O U R T
                                                                              )
                                                                              )
                                                                              )
                                                                              )
H A M I L T O N C O U N T Y E M E R G E N C Y                                 )
M E D I C A L S E R V I C E S ,                                               )
                                                                              )       H O N O R A B L E    W .      N E I L     T H O M A S ,   I I I ,
                    D e f e n d a n t - A p p e l l e e .                     )       J U D G E




F o r   A p p e l l a n t                                                             F o r    A p p e l l e e

M I C H A E L E . R I C H A R D S O N                                                 R H E U B I N M . T A Y L O R
P o o l e , T h o r n b u r y , M o r g a n                                           H a m i l t o n C o u n t y A t t o r n e y
    & R i c h a r d s o n                                                             C h a t t a n o o g a , T e n n e s s e e
C h a t t a n o o g a , T e n n e s s e e
                                                                                      M A R Y N E I L L S O U T H E R L A N D
                                                                                      A s s i s t a n t H a m i l t o n C o u n t y             A t t o r n e y
                                                                                      C h a t t a n o o g a , T e n n e s s e e




                                                               O       P I N          I O      N


                                                                                  1
A F F I R M E D   A N D   R E M A N D E D       S u s a n o ,   J .




                                            2
                                         T h i s               c i v i l                          a c t i o n                             w a s              f i l e d                      b y             M i c h e l l e                    B a l l               ( “ M s .

B a l l ” )                a g a i n s t                       H a m i l t o n                                          C o u n t y                        E m e r g e n c y                                M e d i c a l                    S e r v i c e s
                                                                                                  1
( “ H C E M S ” )                        a n d             o t h e r s ,                                        s e e k i n g                          d a m a g e s                            f o r              t h e           w r o n g f u l                       d e a t h                    o f

M s .           B a l l ’ s                    1 6 - m o n t h - o l d                                                  d a u g h t e r ,                           M i r a n d a                             K .           B a l l            ( “ M i r a n d a ” 2) .

T h e           s u i t              a g a i n s t                              H C E M S                       b r o u g h t                              i n t o                p l a y                   t h e           p r o v i s i o n s                              o f         t h e

G o v e r n m e n t a l                                T o r t                     L i a b i l i t y                                      A c t .                   F o l l o w i n g                                  a          b e n c h                  t r i a l ,                 t h e

c o u r t                d i s m i s s e d                                 t h e            c o m p l a i n t                                      a s           t o              H C E M S ,                      f i n d i n g                           t h a t           H C E M S                 d i d

n o t           h a v e              a         d u t y                     t o           t r a n s p o r t                                     M i r a n d a                              t o         t h e            h o s p i t a l                         i n           t h e            f a c e

o f        h e r           m o t h e r ’ s                                 d e c i s i o n                                  t h a t                t h e            c h i l d ’ s                             c o n d i t i o n                              w a s           n o t            s u c h

a s        t o           r e q u i r e                     a               t r i p                t o                   t h e             h o s p i t a l .                                     T h e              c o u r t                 f u r t h e r                     f o u n d
                                                                                                                                                                                                                                                                     3
t h a t            H C E M S ’ s                       e m e r g e n c y                                        m e d i c a l                              t e c h n i c i a n s                                   ( “ t h e                 E M T s ” )                      d i d             n o t

v i o l a t e                    t h e i r                 s t a n d a r d                                      o f              c a r e                   b y      f a i l i n g                             t o           a d v i s e                      M s .           B a l l                 t h a t

c r o u p                c o u l d                   b e       l i f e - t h r e a t e n i n g                                                               u n d e r                      c e r t a i n                         c i r c u m s t a n c e s .                                          M s .

B a l l            a p p e a l e d ,                           r a i s i n g                                    i s s u e s                        t h a t                  p r e s e n t                          t h e               f o l l o w i n g

q u e s t i o n s                        f o r             o u r                   d e t e r m i n a t i o n :



                                         1 .     D i d t h e t r i a l c o u r t e r r i n                                                                                                                  f i n d i n g t h a t
                                         H C E M S h a d n o d u t y i n t h i s c a s e                                                                                                                    t o t r a n s p o r t
                                         M i r a n d a t o t h e h o s p i t a l ?

                                         2     .     D         i           d t h e t                            r       i a l c o u r                        t e r r i n f i n d i n g t h a t
                                         t     h e E           M           T s d i d                            n       o t v i o l a                        t e t h e i r s t a n d a r d o f
                                         c     a r e           i           n f a i l i                          n       g t o a d v                          i s e M s . B a l l t h a t
                                         M     i r a n         d           a ’ s c r o                          u       p c o n d i t                        i o n c o u l d b e l i f e -



                   1
                     M   s .         B a     l l        s u e      d             s e    v e     r a     l               e n     t i    t i     e s         a n d           D r    .       T i     m         D a    v i     s .            W h e    n          t h i s        m a     t t     e r        w a s
o   r   i g i    n a l    l y         a p     p e     a l e d               t     o      t h     i s                C    o u     r t    ,       M s    .      B a      l    l ’       s    c o        m p    l a    i n     t      a    g a i n        s    t D r .           D a     v i     s ,        h a d
n   o   t y      e t      b e    e    n       r e     s o l v          e    d     .         W    e          r       e    m a     n d    e d        t   h    i s        c    a s       e    t o          t    h e       t    r i    a    l c o          u    r t f o      r       t    h e        e    n t r y
o   f     a      f i n    a l         j u     d g     m e n t               a     s      t o        t       h       e       a    c t    i o     n      a    g a i      n    s t         H C E         M S    .         S    u b    s    e q u e        n    t l y ,      t    h e        t    r i     a l
c   o   u r t      e n    t e    r    e d        a       j u d         g    m     e n    t       d i        s       m    i s     s i    n g        t   h    e c        o    m p       l a i n         t      a g    a i     n s    t       H C E       M    S p u r      s    u a     n t        t    o
t   h   e p      r o v    i s    i    o n     s       o f R            u    l     e      5 4     . 0        2       ,       T    e n    n .     R .    C    i v .      P    .           H e n         c e    ,      t h     e      j    u d g m        e    n t i n           f a     v o     r       o f
H   C   E M S      i s       n   o    w       f i     n a l            a    n     d      a p     p e        a       l    a b     l e       a    s      o    f r        i    g h       t .             S e    e      R u     l e         3 ( a )        ,       T . R .   A    . P     .

                   2
                  F o r e a s e o f r e f e r e n c e ,                                                                    t h e          c h i l d              w i l l                  b e     r e f e r r e d                      t o    b y            h e r       f i r s t              n a m e .
N o       d i s r e s p e c t i s i n t e n d e d .

                   3
                       T h e         E M T s           w e r e                   n o t          s u e d                    i n d i v i d u a l l y .

                                                                                                                                                             3
                            t h r e a t e n i n g i f t h e                            c h i l d         w a s     n o t      t r a n s p o r t e d
                            t o t h e h o s p i t a l ?

                            3 .     D i d t h e t r i a l c o u r t e r r i n a b s o l v i n g
                            H C E M S o f a n y f a u l t i n M i r a n d a ’ s d e a t h ?



                                                                                    I .        F a c t s



                            O n       N o v e m b e r          7 ,       1 9 9 3 ,          M i r a n d a          d e v e l o p e d            a     d e e p         h a c k i n g

c o u g h .             A r o u n d          7 : 3 0     t h a t         n i g h t ,           h e r       m o t h e r        t o o k      h e r          t o     t h e

e m e r g e n c y           r o o m          o f     E a s t      R i d g e            H o s p i t a l           ( “ E a s t        R i d g e ” )           i n

C h a t t a n o o g a .                    M s .     B a l l      w a s         a      l i c e n s e d           p r a c t i c a l         n u r s e            a t     t h a t

f a c i l i t y .             M i r a n d a            w a s      s e e n           b y     a n      e m e r g e n c y          r o o m         p h y s i c i a n            w h o

d i a g n o s e d           h e r          c o n d i t i o n           a s      a n       e a r      i n f e c t i o n          a n d      n a s a l            c o n g e s t i o n .

T h e     d o c t o r         p r e s c r i b e d              m e d i c a t i o n                 a n d     g a v e        M s .      B a l l        a     b u l b

s y r i n g e ,           f o l l o w i n g            w h i c h         s h e         r e t u r n e d           h o m e      w i t h      h e r          d a u g h t e r .



                            M i r a n d a            c o n t i n u e d              t o     h a v e        s y m p t o m s          t h a t         n i g h t .            A t

a p p r o x i m a t e l y                  1 2 : 3 0     t h e         n e x t         m o r n i n g ,           s h e      w a s      a g a i n          b r o u g h t          b y

h e r     m o t h e r         t o          t h e     e m e r g e n c y              r o o m        o f     E a s t        R i d g e .           S h e       w a s       t h e n

h a v i n g         d i f f i c u l t y              b r e a t h i n g ,               h a d       b e e n       c h o k i n g ,         a n d        h e r       l i p s        h a d

t u r n e d         b l u e .              A f t e r     o b s e r v i n g                h e r      f o r       t w o      h o u r s      a n d          a d m i n i s t e r i n g
                                  4
e p i n e p h r i n e ,                a      d o c t o r        o n         d u t y       a d v i s e d          M s .      B a l l      t o        t a k e          M i r a n d a

t o     T .       C .     T h o m p s o n            C h i l d r e n ’ s               H o s p i t a l           ( “ T h o m p s o n ’ s ” )                f o r        f u r t h e r

e v a l u a t i o n           a n d          c a r e .         E a s t          R i d g e          a p p a r e n t l y          d i d      n o t          h a v e

f a c i l i t i e s           t o          c a r e     f o r      p e d i a t r i c                p a t i e n t s .            T h e      r e c o r d            r e f l e c t s

t h a t       t h e       E a s t          R i d g e     e m e r g e n c y                r o o m        p h y s i c i a n          c o n t a c t e d             D r .      T i m

              4
                E p i n e p h r i n e i s “ [ a ] w h i t e t o b r o w n i s h c r y s t a l l i n e c o m p o u n d , . . . , u s e d                                                  i n
m e d i c i n e e s p . a s a h e a r t s t i m u l a n t , m u s c l e r e l a x a n t , a n d v a s o c o n s t r i c t o r . ”
W E B S T E R ’ S I I N E W R I V E R S I D E U N I V E R S I T Y D I C T I O N A R Y 4 3 8 ( 3 d e d . 1 9 9 4 ) .

                                                                                               4
D a v i s     a t       T h o m p s o n ’ s               a n d     d i s c u s s e d               M i r a n d a ’ s         c o n d i t i o n           w i t h       h i m .

H e     t o l d     D r .         D a v i s         t h a t       h e     w a s       s e n d i n g           t h e     c h i l d         t o     h i m       f o r     a

s e c o n d       o p i n i o n             a s     t o     h e r       c o n d i t i o n .



                          D r .           D a v i s       e x a m i n e d           M i r a n d a         a n d       f o u n d       h e r       t o     b e

“ [ a ] l e r t ,         n o         s t r i d o r         a t     r e s t , . . . s k i n               o k a y . ”           W h e n         h e     s a w     t h e

c h i l d ,       h e     f o u n d             t h a t     s h e       w a s       b r e a t h i n g             n o r m a l l y .             H e     d e t e r m i n e d

t h a t     s h e       h a d         a n       a d e q u a t e         l e v e l         o f       o x y g e n       i n     h e r       b l o o d .           D r .       D a v i s

d i a g n o s e d         M i r a n d a ’ s               c o n d i t i o n           a s         c r o u p .         H e     t e s t i f i e d           a t     t r i a l

t h a t     c r o u p



                          i   s       a     v i r a   l     i n f e c     t i   o n       o   f t     h e     l a   r g e a     i   r w   a y , t h e
                          t   r   a   c   h e a ,     t h   e b i g         b   r e   a   t   h i n   g t     u b   e t h a     t     g   o e s
                          d   o   w   n     i n t o     t   h e l u       n g   s .   .   .   . I t     u s   u a   l l y g     i   v e   s y o u
                          f   e   v   e   r a n d       i   n f l a m     m a   t i   o   n     o r     e d   e m   a o f       t   h e
                          a   i   r   w   a y . . .   i t     i s . .     . a     r   e   l   a p s   i n g     a   n d r e     m   i t   t i n g
                          d   i   s   e   a s e ,     u s   u a l l y       g   e t   t   i   n g     w o r   s e     a t n     i   g h   t a n d
                          b   e   t   t   e r i n       t   h e d a       y t   i m   e   .       I   t i     s     a u s u     a   l l   y
                          b   e   n   i   g n c o     n d   i t i o n     . .   . [   w   h   i c h   ] m     e a   n s u s     u   a l   l y
                          p   e   o   p   l e w h     o     h a v e       i t     d   o       n o t     c o   m e     t o h     a   r m   .



D r .     D a v i s       p r e s c r i b e d               c o u g h       s y r u p ,             i n s t r u c t e d         a     n u r s e         t o     g i v e       M s .

B a l l     w r i t t e n             i n s t r u c t i o n s             r e g a r d i n g             m a n a g e m e n t           o f       c r o u p ,       a n d       s e n t

M i r a n d a       h o m e           a f t e r       c a u t i o n i n g             h e r         m o t h e r       t o     r e t u r n         t o     t h e

h o s p i t a l         i f       M i r a n d a ’ s           c o n d i t i o n               w o r s e n e d .



                          M s .           B a l l     t e s t i f i e d             t h a t         n e i t h e r       o f     t h e       p h y s i c i a n s             w h o

s a w     M i r a n d a           t h a t         e v e n i n g         t o l d       h e r         t h a t       c r o u p     c o u l d         b e     l i f e -

t h r e a t e n i n g .                   I n     f a c t ,       M s .     B a l l           t e s t i f i e d         t h a t       D r .       D a v i s       t o l d       h e r

t h a t     t h e       c o n d i t i o n             w a s       n o t     l i f e - t h r e a t e n i n g ;                   i n       h i s       w o r d s ,       “ k i d s

d o n ’ t     d i e       f r o m           c r o u p       t h e s e       d a y s . ”

                                                                                              5
                          A t     a p p r o x i m a t e l y             6 : 0 0       p . m .       o n     N o v e m b e r           8 ,     1 9 9 3 ,       M i r a n d a

t u r n e d       b l u e       a n d     s t o p p e d         b r e a t h i n g .               M s .     B a l l ’ s         m o t h e r         c a l l e d         9 1 1 ,

a     d e p a r t m e n t         o f     H C E M S ,         a n d     a d v i s e d         t h e       o p e r a t o r         t h a t         M i r a n d a         w a s

s u f f e r i n g         f r o m       c r o u p       a n d     h a d       q u i t       b r e a t h i n g .             A n       H C E M S       a m b u l a n c e

w a s     i m m e d i a t e l y           d i s p a t c h e d .               W h e n       t h e     E M T s       a r r i v e d           a t     M s .     B a l l ’ s

h o u s e ,       t h e     c h i l d         h a d     i m p r o v e d .             S h e       w a s     s i t t i n g         i n       h e r     m o t h e r ’ s

l a p .         M s .     B a l l       t o l d       t h e     E M T s       t h a t       s h e     h a d       s u c t i o n e d           M i r a n d a ’ s

n a s a l       p a s s a g e .           S h e       r e p o r t e d         t h a t       h e r     d a u g h t e r           w a s       b e t t e r       t h a n

s h e     h a d     b e e n       w h e n       t h e     9 1 1       c a l l     w a s       p l a c e d .             T h e     E M T s         c h e c k e d

M i r a n d a ’ s         p u l s e       a n d       r e s p i r a t o r y           r a t e ,       a n d       l i s t e n e d           t o     h e r     l u n g s .

T h e y       c o n c l u d e d         t h a t       w h i l e       s h e     h a d       c o n g e s t i o n           i n     h e r       l u n g s ,         s h e

w a s     n o t     i n     r e s p i r a t o r y             d i s t r e s s .             T h e     E M T s       l e f t       t h e       h o u s e       a f t e r

t e l l i n g       M s .       B a l l       t h a t     s h e       s h o u l d         c a l l     9 1 1       i f     M i r a n d a           g o t     w o r s e .

T h e y       s u g g e s t e d         t h a t       s h e     s e e     a     p e d i a t r i c i a n             i n     t h e       m o r n i n g .

M i r a n d a       w a s       p l a y f u l         a n d     s m i l i n g         w h e n       t h e y       l e f t .



                          T h e r e       w a s       s h a r p l y       c o n f l i c t i n g             t e s t i m o n y           a t       t r i a l       a s     t o

w h e t h e r       t h e       E M T s       o f f e r e d       t o     t r a n s p o r t           M i r a n d a         t o       t h e       h o s p i t a l .

A n o t h e r       i s s u e         w a s     w h e t h e r         M s .     B a l l       r e f u s e d         t o     a l l o w         h e r       d a u g h t e r

t o     b e     t a k e n       t o     t h e     h o s p i t a l .             T h e       E M T s       t e s t i f i e d           t h a t       o n     a t     l e a s t

t h r e e       o c c a s i o n s ,           t h e y     o f f e r e d         t o       t a k e     M i r a n d a         t o       t h e       h o s p i t a l .

T h e y       t e s t i f i e d         t h a t       M s .     B a l l       r e s p o n d e d ,           “ I     d o n ’ t         t h i n k       w e     n e e d       t o

g o     t o     t h e     h o s p i t a l         a t     t h i s       t i m e . ”           M s .       B a l l       a n d     h e r       m o t h e r ,

h o w e v e r ,         t e s t i f i e d         t h a t       t h e     E M T s         d i d     n o t     o f f e r         t o     t r a n s p o r t

M i r a n d a       t o     t h e       h o s p i t a l .             T h e y     d i d       a c k n o w l e d g e             s i g n i n g         a     “ R e f u s a l

o f     S e r v i c e s         a n d     R e l e a s e         o f     L i a b i l i t y ”           f o r m       t h a t       c o n t a i n e d           t h e

f o l l o w i n g         l a n g u a g e :             “ R e f u s e d         f i r s t         a i d     o r     e m e r g e n c y             c a r e     o f f e r e d

                                                                                      6
t o   m e     o r     t h e       p a t i e n t ” ;           b u t         t h e y           e x p l a i n e d           t h a t       t h e y         s i g n e d       t h e

f o r m     t h i n k i n g           i t     w a s       o n l y       a n       a c k n o w l e d g m e n t                   t h a t       H C E M S         h a d

a n s w e r e d       t h e       c a l l .           T h e       t r i a l           c o u r t           f o u n d       t h e s e       v a r i o u s           f a c t u a l

i s s u e s     a d v e r s e           t o     t h e       p l a i n t i f f .                     T h e       e v i d e n c e         d o e s         n o t

p r e p o n d e r a t e           a g a i n s t           t h e s e         f i n d i n g s .                   S e e     R u l e       1 3 ( d ) ,         T . R . A . P .



                        I t       w a s       u n d i s p u t e d               a t       t r i a l           t h a t     t h e     E M T s         d i d       n o t     c a l l

e i t h e r     o f     t h e         h o s p i t a l s           a t       w h i c h             M i r a n d a         h a d     e a r l i e r           b e e n

t r e a t e d .         I t       i s       a l s o       c l e a r         f r o m           t h e       r e c o r d       t h a t       t h e         E M T s     d i d       n o t

a d v i s e     M s .       B a l l         t h a t       M i r a n d a           m i g h t           d i e       i f     s h e     w a s         n o t     t r a n s p o r t e d

t o   t h e     h o s p i t a l .



                        M i r a n d a           s t o p p e d           b r e a t h i n g                 s o m e       f o u r     h o u r s           a f t e r       t h e

E M T s     l e f t .           A s     M s .     B a l l         a t t e m p t e d                 t o       r e s u s c i t a t e           t h e       c h i l d ,       h e r

m o t h e r     a g a i n         c a l l e d         9 1 1 .           T h e         s a m e         E M T s       w h o       h a d     a n s w e r e d           t h e

e a r l i e r       c a l l       a r r i v e d           w i t h i n           m i n u t e s             o f     t h e     n e w       d i s t r e s s           c a l l .

T h e y     a s s e s s e d           t h e     s i t u a t i o n               a s       a       “ l o a d       a n d     g o ”       - -       i . e . ,       a n

e x t r e m e       e m e r g e n c y           - -       a n d     t r a n s p o r t e d                     M i r a n d a       t o     t h e         n e a r e s t

m e d i c a l       f a c i l i t y .             M i r a n d a             d i e d           o f     c a r d i a c         a r r e s t           o n     N o v e m b e r         1 0 ,

1 9 9 3 .



                        F o l l o w i n g             a     b e n c h           t r i a l ,           t h e       c o u r t       f o u n d         i n     f a v o r       o f

H C E M S ,     n o t i n g           i n     i t s       m e m o r a n d u m                 o p i n i o n         a s     f o l l o w s :



                        T   h   e C o       u r t , a f t e         r       c   o n   s   i d e r i       n   g t h e t e         s t i m     o n y o f
                        a   l   l t h       e w i t n e s s         e   s   ,     i   n   c l u d i       n   g t h e d e         p o s i     t i o n
                        t   e   s t i m     o n y a n d a           r   g   u   m e   n   t o f           c   o u n s e l ,       i s o       f t h e
                        o   p   i n i o     n t h e d e f           e   n   d   a n   t   , [ H C         E   M S ] , w a s         n o t
                        r   e   q u i r     e d t o t r a           n   s   p   o r   t     t h e         m   i n o r c h i       l d t       o     a

                                                                                              7
h   o   s   p i t   a   l       w   h   e n s     e   r v   i c   e   s       w e   r e r     e f   u   s e d     b y     t h e
m   o   t   h e r   .           T   h   e C o     u   r t     i   s     f     u r   t h e r     o   f     t h e     o   p i n i o n
t   h   e     E M   S       p   a   r   a m e d   i   c s     d   i   d       n o   t v i     o l   a   t e   t   h e
s   t   a   n d a   r   d       o   f     c a r   e     r   e q   u   i r     e d     o f     p a   r   a m e d   i c   s i n
t   h   e     s a   m   e       o   r     s i m   i   l a   r     c   i r     c u   m s t a   n c   e   s   a s     t   h o s e
s   h   o   w n     b   y       t   h   e p r     o   o f     i   n     t     h i   s c a     s e   .       A t     t   h e t i m e
t   h   e     p a   r   a
                        m       e   d   i c s     a   r r   i v   e   d       a n   d o b     s e   r   v e d     t h   e
c   h   i   l d ,       s
                        h       e       w a s     a   w a   k e   ,     a     l e   r t ,     s m   i   l i n g   ,     a n d a s
h   e   r     m o   t e h       r       s a i d   ,     f   l i   r   t i     n g     w i t   h     t   h e
p   a   r   a m e   d c ,
                        i       s         a n d       w a   s     i   n       n o     r e s   p i   r   a t o r   y
d   i   s   t r e   s . s               P a r a   m   e d   i c       C a     r r   o l l     p e   r   f o r m   e d a n
a   s   s   e s s   m n t
                        e               o f t     h   e     c h   i   l d       a   n d f     o u   n   d t h     e c h i l d
w   a   s     i n       n
                        o a             c u t e       d i   s t   r   e s     s .       H i   s     d   i a g n   o s i s t h a t
t   h   e     c h   i d h
                        l               a d c     o   n g   e s   t   i o     n     i n o     n e       l u n g     w a s
o   b   v   i o u   s y c
                        l               o r r e   c   t .         A   c c     o r   d i n g     t   o     a
p   r   e   p o n   d r a n
                        e               c e o     f     t   h   e     e v     i d   e n c e   ,     M   r . C     a r r   o l l
o   f   f   e r e   d t o               t r a n   s   p o   r   t     t h     e     c h i l   d     t   o t h     e
h   o   s   p i t   a l t h             r e e     d   i f   f   e r   e n     t     t i m e   s ,       b u t     e a c   h w a s
r   e   f   u s e   d b y               t h e     p   l a   i   n t   i f     f .       T h   e     C   o u r t     f i   n d s
t   h   a   t M     r . C a             r r o l   l     d   i   d     n o     t     h a v e     t   h   e a u     t h o   r i t y ,
n   o   r     d i   d h e               h a v e       t h   e     o   b l     i g   a t i o   n     t   o t r     a n s   p o r t
t   h   e     c h   i l d t             o a       h   o s   p   i t   a l       w   i t h o   u t       p a r e   n t a   l
c   o   n   s e n   t .




                                                                          8
                                                      I I .           S t a n d a r d           o f     R e v i e w



                            O u r     r e v i e w     o f       t h i s       n o n - j u r y           c a s e         i s     d e     n o v o

u p o n       t h e     r e c o r d       w i t h     a     p r e s u m p t i o n               o f     c o r r e c t n e s s               a s     t o       t h e       t r i a l

c o u r t ’ s         f a c t u a l       f i n d i n g s ,           u n l e s s           t h e     “ p r e p o n d e r a n c e                 o f     t h e

e v i d e n c e         i s     o t h e r w i s e . ”             R u l e       1 3 ( d ) ,           T . R . A . P . ;             W r i g h t         v .     C i t y       o f

K n o x v i l l e ,           8 9 8     S . W . 2 d       1 7 7 ,       1 8 1       ( T e n n .         1 9 9 5 ) ;           U n i o n       C a r b i d e           v .

H u d d l e s t o n ,           8 5 4     S . W . 2 d       8 7 ,       9 1     ( T e n n .           1 9 9 3 ) ;         C a t l e t t           v .     C h i n e r y ,

9 5 2     S . W . 2 d         4 3 3 ,     4 3 4     ( T e n n . A p p .             1 9 9 7 ) .             T h e       t r i a l       c o u r t ’ s

c o n c l u s i o n s           o f     l a w     a r e     n o t       a c c o r d e d             t h e     s a m e         d e f e r e n c e .               C a m p b e l l

v .     F l o r i d a         S t e e l       C o r p . ,       9 1 9     S . W . 2 d           2 6 ,       3 5     ( T e n n .         1 9 9 6 ) ;           P r e s l e y

v .     B e n n e t t ,         8 6 0     S . W . 2 d       8 5 7 ,       8 5 9        ( T e n n .          1 9 9 3 ) .             O u r     r e v i e w           i s

t e m p e r e d         b y     t h e     w e l l - e s t a b l i s h e d                   p r i n c i p l e           t h a t       t h e       t r i a l         c o u r t

i s     i n     t h e       b e s t     p o s i t i o n         t o     a s s e s s           t h e     c r e d i b i l i t y               o f     t h e

w i t n e s s e s ;           a c c o r d i n g l y ,           s u c h       d e t e r m i n a t i o n s                 a r e       e n t i t l e d           t o       g r e a t

w e i g h t       o n       a p p e a l .         M a s s e n g a l e           v .         M a s s e n g a l e ,             9 1 5     S . W . 2 d           8 1 8 ,       8 1 9

( T e n n . A p p .           1 9 9 5 ) ;       B o w m a n       v .     B o w m a n ,             8 3 6     S . W . 2 d           5 6 3 ,       5 6 7

( T e n n . A p p .           1 9 9 1 ) .



                                                                      I I I .       A n a l y s i s


                                                                                      A .


                            M s .     B a l l     c o n t e n d s         t h a t           H C E M S       w a s       n e g l i g e n t           i n       ( 1 )

f a i l i n g         t o     t r a n s p o r t       M i r a n d a           t o      t h e        h o s p i t a l           o n     t h e       o c c a s i o n           o f

t h e     E M T s ’         f i r s t     v i s i t       t o     t h e       h o m e ;         a n d       i n     ( 2 )       f a i l i n g           t o     f u l l y

a d v i s e       h e r       o f     t h e     r i s k s       a s s o c i a t e d             w i t h       h e r       w i t h h o l d i n g               o f

c o n s e n t         t o     h a v e     h e r     d a u g h t e r           t r a n s p o r t e d               t o     t h e       h o s p i t a l .

                                                                                       9
                          “ A         n e g l i g e n c e               c l a i m         r e q u i r e s           p r o o f         o f     t h e       f o l l o w i n g

e l e m e n t s :         ( 1 )           a     d u t y         o f     c a r e       o w e d           b y     t h e     d e f e n d a n t           t o       t h e

p l a i n t i f f ;           ( 2 )           c o n d u c t           b y     t h e       d e f e n d a n t             f a l l i n g         b e l o w         t h e

s t a n d a r d         o f       c a r e           a m o u n t i n g           t o       a       b r e a c h       o f       t h a t       d u t y ;       ( 3 )       a n

i n j u r y       o r     l o s s ;             ( 4 )       c a u s a t i o n             i n         f a c t ;     a n d       ( 5 )       p r o x i m a t e           o r     l e g a l

c a u s e . ”           C o l n           v .       C i t y       o f       S a v a n n a h ,             9 6 6     S . W . 2 d         3 4 ,       3 9     ( T e n n .

1 9 9 8 ) ;       B r a d s h a w               v .     D a n i e l ,           8 5 4         S . W . 2 d         8 6 5 ,       8 6 9       ( T e n n .         1 9 9 3 ) .



                          A       t h r e s h o l d               r e q u i r e m e n t                 i n     a n y     n e g l i g e n c e             c l a i m       i s     t h e

e x i s t e n c e         o f         a       l e g a l         d u t y .           C o l n ,           9 6 6     S . W . 2 d         a t     3 9 .         T h e

e x i s t e n c e         o f         a       l e g a l         d u t y       i s     a       q u e s t i o n           o f     l a w       f o r     t h e       c o u r t .

I d .     a t     3 9 ;       M c C l u n g             v .       D e l t a         S q u a r e           L t d .       P s h p . ,         9 3 7     S . W . 2 d         8 9 1 ,

8 9 4     ( T e n n .         1 9 9 6 ) ;             B r a d s h a w ,             8 5 4         S . W . 2 d       a t       8 6 9 ;       L i n d s e y         v .     M i a m i

D e v e l o p m e n t             C o r p . ,           6 8 9         S . W . 2 d         8 5 6 ,         8 5 8 - 5 9         ( T e n n .         1 9 8 5 ) ;       D o o l e y       v .

E v e r e t t ,         8 0 5         S . W . 2 d           3 8 0 ,         3 8 4     ( T e n n . A p p .               1 9 9 0 ) .           I n     C o l n ,         t h e

S u p r e m e       C o u r t             g a v e       g u i d a n c e             i n       d e t e r m i n i n g             w h e n       a     l e g a l       d u t y

e x i s t s :



                          .   .   .   t h     e     e x i   s   t e   n c   e o f a               l   e g a l d     u t y .     . . r e     q u i r   e s
                          c   o   n   s i     d e   r a t   i   o n     o   f w h e t         h   e   r “ s u c     h a         r e l a     t i o n     e x i s t s
                          b   e   t   w e     e n     t h   e     p   a r   t i e s t         h   a   t t h e       c o m m     u n i t     y w i     l l i m p o         s e a
                          l   e   g   a l       o   b l i   g   a t   i o   n u p o n             o   n e f o r       t h e       b e n     e f i t     o f o t h         e r s - -
                          o   r   ,     m     o r   e s     i   m p   l y   , w h e t         h   e   r t h e       i n t e     r e s t       o f     t h e p l a         i n t i f f
                          w   h   i   c h       h   a s     s   u f   f e   r e d i n         v   a   s i o n w     a s e       n t i t     l e d     t o l e g a         l
                          p   r   o   t e     c t   i o n       a t     t   h e h a n         d   s     o f t h     e d e       f e n d     a n t .   ”



I d . ,     9 6 6       S . W . 2 d             a t     3 9       ( q u o t i n g             B r a d s h a w ,           8 5 4       S . W . 2 d         a t     8 6 9 - 7 0 ) .

I n     t h e     f i e l d           o f       e m e r g e n c y             m e d i c a l             s e r v i c e s ,         a     d u t y       i s       i m p o s e d       o n

E M T s     b y     l e g i s l a t i v e                   e n a c t m e n t :

                                                                                                  10
                              E   m   e   r g   e n   c y       m e   d   i c a   l       s   e   r
                                                                                                 v i c          e s       p   e r s o n   n   e l       s   h a l     l       e x e r c i s e
                              t   h   e     s   k i   l l   s     a   n   d   a   b   i   l   i   t
                                                                                                 i e s            n   e   e   d e d t     o     r   e   n   d e r
                              a   p   p   r o   p r   i a   t   e     e   m e r   g   e   n   c   ym e          d i   c   a   l c a r     e     a   n   d     p r     o   v   i   d e
                              e   m   e   r g   e n   c y       m e   d   i c a   l       s   e   r
                                                                                                 v i c          e s       i   n a c c     o   r d   a   n   c e       w   i   t   h
                              a   u   t   h o   r i   z e   d     p   r   o c e   d   u   r   e   si n            t   h   e     r e s p   e   c t   i   v   e l       e   v   e   l o f
                              t   r   a   i n   i n   g ,       a n   d     s h   a   l   l       a
                                                                                                 d m i          n i   s   t   e r c a     r   e     t   o     p a     t   i   e   n t s
                              b   a   s   e d     u   p o   n     k   n   o w l   e   d   g   e a n d             a   p   p   l i c a t   i   o n       o   f p       r   i   n   c i p l e s
                              d   e   r   i v   e d     f   r   o m       a c c   e   p   t   e d p r           a c   t   i   c e a n     d     m   e   d   i c a     l
                              a   p   p   r o   v a   l ,   .   . .



T . C . A .         §     6 8 - 1 4 0 - 5 0 9 ( a ) .                           E m e r g e n c y                   m e d i c a l         s e r v i c e s                 a r e         d e f i n e d

i n     T . C . A .           §       6 8 - 1 4 0 - 5 0 2 ( 1 1 )                     a s         “ t h e           s e r v i c e s           u t i l i z e d                 i n

r e s p o n d i n g               t o         t h e       p e r c e i v e d               n e e d             f o r       i m m e d i a t e             m e d i c a l               c a r e         i n

o r d e r       t o       p r e v e n t               l o s s         o f       l i f e           o r         a g g r a v a t i o n             o f         i l l n e s s               o r

i n j u r y . ”


                                                                                                        B .


                              W e         d o       n o t       b e l i e v e             t h a t             t h e       r e l a t i o n s h i p                 b e t w e e n               H C E M S

a n d     M s .         B a l l           a n d       h e r       d a u g h t e r                 w a s         s u c h         a s     t o     g i v e           r i s e           t o       a     r i g h t

- -     m u c h         l e s s           a     l e g a l         d u t y         - -         f l o w i n g               t o     H C E M S         t o         t r a n s p o r t

M i r a n d a ,           a       1 6 - m o n t h - o l d                     c h i l d ,             t o       t h e         h o s p i t a l           i n       a       n o n - e m e r g e n c y

s i t u a t i o n ,               i n         t h e       f a c e         o f     h e r           m o t h e r ’ s               d e c i s i o n             t h a t           s u c h         a     m o v e

w a s     n o t         n e c e s s a r y .                     S o c i e t y             h a s          l o n g          r e c o g n i z e d               a     p a r e n t ’ s                 r i g h t

t o     b e     f r e e           o f         i n t e r f e r e n c e                 f r o m            t h e        s t a t e         i n     t h e           r e a r i n g             o f       t h e i r

c h i l d r e n .                 H a w k           v .     H a w k ,           8 5 5         S . W . 2 d             5 7 3       ( T e n n .           1 9 9 3 ) .                 A     p a r e n t

i s     f r e e         t o       m a k e           c h o i c e s             r e g a r d i n g                 m e d i c a l           c a r e         f o r         a       c h i l d           s o

l o n g       a s       s u c h           d e c i s i o n s               d o     n o t           j e o p a r d i z e                 t h e     h e a l t h               o r       s a f e t y           o f

t h e     c h i l d .                 I d .         a t     5 7 8 ;           C a r d w e l l                 v .     B e c h t o l ,           7 2 4           S . W . 2 d             7 3 9 ,         7 4 4

( T e n n .         1 9 8 7 ) ;               R u s t       v .       R u s t ,           8 6 4          S . W . 2 d            5 2 ,     5 5 - 5 6 ,             ( T e n n . A p p .

1 9 9 3 ) .




                                                                                                        11
                          T h e r e         i s     n o t h i n g           i n     T . C . A .             § §   6 8 - 1 4 0 - 5 0 9 ( a )               a n d       6 8 - 1 4 0 -

5 0 2 ( 1 1 )       t o     s u g g e s t           t h e       e x i s t e n c e               o f     t h e     d u t y         u r g e d       u p o n       u s     b y     t h e

p l a i n t i f f         i n       t h i s       c a s e .           F u r t h e r m o r e ,                 t h e     c a s e s       c i t e d         a b o v e

c l e a r l y       s u p p o r t           a     h o l d i n g         t o       t h e         c o n t r a r y .             T h e y       i n d i c a t e           t h a t     a

g o v e r n m e n t a l             e n t i t y         - -     h e r e       H C E M S           - -       i s   n o t       a t     l i b e r t y         t o

s u b s t i t u t e         i t s       j u d g m e n t           f o r       t h a t           o f     a     p a r e n t         r e g a r d i n g         w h e t h e r         o r

n o t     a     m i n o r       c h i l d         s h o u l d         b e     t r a n s p o r t e d               t o       t h e     h o s p i t a l           i n     a     n o n -

e m e r g e n c y         s i t u a t i o n .



                          T h e       f i r s t         i s s u e       i s       f o u n d           a d v e r s e         t o     t h e     p l a i n t i f f .


                                                                                          C .


                          T h e       p l a i n t i f f           n e x t         a r g u e s           t h a t       H C E M S       v i o l a t e d           i t s

s t a t u t o r y         s t a n d a r d           o f       c a r e       i n     t h i s           c a s e     b y       f a i l i n g         t o     a d v i s e         h e r

o f     t h e     r i s k s         a s s o c i a t e d           w i t h         n o t         t r a n s p o r t i n g             M i r a n d a         t o     t h e

h o s p i t a l .           W e       d i s a g r e e .



                          M s .       B a l l       t e s t i f i e d             t h a t ,           w h e n     t h e       E M T s       f i r s t       a r r i v e d         a t

h e r     h o u s e ,       “ [ M i r a n d a ]               w a s     s i t t i n g             o n       [ h e r     m o t h e r ’ s ]           l a p ,       a n d       s h e

w a s     a l e r t . . . . h e r               e y e s       w e r e       o p e n .             S h e       w a s     f l i r t i n g .               S h e     w a s n ’ t

b r e a t h i n g         g o o d       t h o u g h . ”               A f t e r       a         p h y s i c a l         e x a m i n a t i o n             o f     M i r a n d a ,

t h e     E M T s     d e t e r m i n e d               t h a t       s h e       h a d         s o m e       c o n g e s t i o n           i n     h e r       l u n g s ,

b u t     t h a t     s h e         w a s       n o t     i n     r e s p i r a t o r y                 d i s t r e s s .             T h e y       t e s t i f i e d

t h a t       t h e r e     w e r e         n o     s y m p t o m s           o f     a n         i m m e d i a t e           l i f e - t h r e a t e n i n g

n a t u r e .         A s       a     c o n s e q u e n c e ,               t h e y        d i d        n o t     p r o c e e d         w i t h         t h e i r

p r o t o c o l       f o r         r e s p i r a t o r y             d i s t r e s s .                 T h e y       t e s t i f i e d           f u r t h e r         t h a t

M i r a n d a       d i d       n o t       m a n i f e s t           s y m p t o m s             r i s i n g         t o     a     l e v e l       t h a t       w o u l d

                                                                                          12
r e q u i r e       t h e m       t o       b e g i n                   e m e r g e n c y                 c a r e             “ i n         o r d e r           t o       p r e v e n t                l o s s        o f
                                                                                                                                                5
l i f e     o r     a g g r a v a t i o n               o f               i l l n e s s                 o r       i n j u r y . ”                       S e e         T . C . A .              §      6 8 - 1 4 0 -

5 0 2 ( 1 1 ) .



                        H C E M S           h a d       a               d u t y        t o       r e n d e r                  e m e r g e n c y                 m e d i c a l                 s e r v i c e s

a s     d e f i n e d     i n          T . C . A .              §         6 8 - 1 4 0 - 5 0 9 ( a ) .                               T h a t            d u t y         i s           m e a s u r e d           b y

t h e     s t a n d a r d         o f       c a r e             o f           e m e r g e n c y                   m e d i c a l                 s e r v i c e s                 p e r s o n n e l .

I d .       S e e     a l s o          T . C . A .              §         6 8 - 1 4 0 - 5 0 2 ( 1 1 ) .                                 T h e          s c o p e          o f          t h a t         d u t y        i s

a     q u e s t i o n     o f          f a c t      t o                 b e     d e t e r m i n e d                         b y     t h e            t r i e r         o f           f a c t .           D o o l e y

v .     E v e r e t t ,         8 0 5       S . W . 2 d                   3 8 0 ,         3 8 4           ( T e n n . A p p .                        1 9 9 0 ) .



                        T h e          t r i a l        c o u r t ,                    a s       t h e            t r i e r             o f          f a c t ,         h e a r d              c o m p e t i n g

t e s t i m o n y       a s       t o       t h e       s t a n d a r d                       o f         c a r e             a p p l i c a b l e                  t o          t h e         f a c t s        o f

t h i s     c a s e .           I t       a c c r e d i t e d                        t e s t i m o n y                      o p i n i n g              t h a t         t h e           a p p l i c a b l e



            5
              H C E M S ’ s C h i e f o f t h e E m e r g e n c y                                       M e d i c a l             S e r v i c e s         t e s t i f i e d             a s        f o l l o w s      t o
q u e s t i o n s p o s e d b y t h e t r i a l c o u r t :

                        T H E         C O U R T :           .       .    . r e g a r d l e       s s o f w h                 a t t h        e p r      o t o c o      l r e      q    u i r e s t h       e
                                                            E       M    T t o d o i             n c e r t a i               n s i t        u a t i    o n s t        h e y      m    u s t r e c o       g n i z e
                                                            t       h    e s i t u a t i         o n o r i d                 e n t i f      y t h      e s i t        u a t i    o    n a s b e i         n g a
                                                            c       e    r t a i n s i t         u a t i o n i               n o r d        e r t      o a p p        l y t      h    e p r o t o c       o l .

                        T H E         W I T N E S S :       Y e s ,             s i r .          Y e s ,          s i r .

                        T H E         C O U R T :           A       n d i       f t h        e y d       o n ’ t r e c o              g n i z       e o r d o n ’ t b e l i e v e t h a t a
                                                            p       a r t i     c u l a      r s i       t u a t i o n o              r c o         n d i t i o n e x i s t s a t t h e t i m e
                                                            t       h e y       r e s p      o n d       t o t h e c a                l l ,         t h e n t h e y ’ r e n o t r e q u i r e d
                                                            o       r r e       s p o n      s i b l     e f o r u s i                n g p         r o t o c o l s .

                        T H E         W I T N E S S :       Y       e    s , s i      r , t h a t ’ s               c   o    r r e c    t   .   I f a p a t i e n t h a s - - i f                                  y o u
                                                            g       o    t a c        a l l , y o u w               o   u    l d n      o   t a u t o m a t i c a l l y r e f e r t o                              t h e
                                                            p       r    o t o c o    l f o r a c h                 e   s    t p a      i   n u n l e s s t h e p a t i e n t i s
                                                            p       r    e s e n t    e d w i t h c h               e   s    t p a      i   n .

                                                                                                    *     *   *

                        T H E         C O U R T :           A n d u n l e s s t h e E M T r e c o g n i z e d o r b e l i e v e d t o b e
                                                            p r e s e n t t h e s y m p t o m s t h a t i d e n t i f i e s s t r i d o r , t h e y
                                                            w o u l d n o t u s e t h i s r e s p i r a t o r y p r o t o c o l .

                        T H E         W I T N E S S :       T h a t ’ s               c o r r e c t .               Y e s ,           s i r .

                                                                                                         13
s t a n d a r d         o f       c a r e     d i d     n o t         o b l i g a t e           t h e     E M T s       t o     a d v i s e           M s .       B a l l        o f

t h e     l i f e - t h r e a t e n i n g               n a t u r e         o f       c r o u p         w h e n       t h e     f a c t s ,           a s

r e a s o n a b l y           p e r c e i v e d         b y       t h e     E M T s ,           d i d     n o t       r e f l e c t         a       l i f e -

t h r e a t e n i n g             c o n d i t i o n .             I n     s h o r t ,           t h e     t r i a l       c o u r t         f o u n d         t h a t          t h e

E M T s     w e r e         n o t     p r e s e n t e d           w i t h       a n     e m e r g e n c y             a n d     h e n c e           w e r e       n o t

r e q u i r e d         t o       w a r n     M i r a n d a ’ s           m o t h e r           a b o u t       r i s k s       t h a t         w e r e       n o t

i m p l i c a t e d           b y     t h e     c h i l d ’ s           c o n d i t i o n .



                            T h e     t r i a l       c o u r t         f o u n d       t h a t         t h e     E M T s       d i d       n o t       v i o l a t e            t h e

s t a n d a r d         o f       c a r e     “ r e q u i r e d           o f     p a r a m e d i c s             i n     t h e       s a m e         o r     s i m i l a r

c i r c u m s t a n c e s . ”                 I t     n o t e d         t h a t       M i r a n d a ’ s           p h y s i c a l           c o n d i t i o n             a t

t h e     t i m e       t h e       E M T s     r e s p o n d e d           t o       t h e       c a l l       w a s     t h a t       “ s h e         w a s         a w a k e ,

a l e r t ,       s m i l i n g ,           a n d     a s       h e r     m o t h e r           s a i d ,       f l i r t i n g         w i t h         t h e

p a r a m e d i c s ,             a n d     w a s     i n       n o     r e s p i r a t o r y             d i s t r e s s . ”               F u r t h e r m o r e ,

t h e     p r o o f         c l e a r l y       s h o w s         t h a t       c r o u p         i s     n o t       n o r m a l l y           a     l i f e -
                                                            6
t h r e a t e n i n g             c o n d i t i o n .



                            A s     w e     h a v e     p r e v i o u s l y             s t a t e d ,           i t     i s     f o r       t h e       f i n d e r            o f

f a c t     t o       d e t e r m i n e         t h e       s t a n d a r d           o f       c a r e .         D o o l e y ,         8 0 5         S . W . 2 d         a t

3 8 4 .         I n     t h e       i n s t a n t       c a s e ,         w e     f i n d         a n d     h o l d       t h a t       t h e         e v i d e n c e

d o e s     n o t       p r e p o n d e r a t e             a g a i n s t         t h e         t r i a l       c o u r t ’ s         f i n d i n g           t h a t          t h e

d e f e n d a n t ’ s             E M T s     d i d     n o t         v i o l a t e          t h e i r      s t a n d a r d           o f       c a r e       b y

f a i l i n g         t o     a d v i s e       M s .       B a l l       o f     t h e         l i f e - t h r e a t e n i n g                 r i s k       o f       c r o u p

w h e n     t h e       E M T s       r e a s o n a b l y             c o n c l u d e d           t h a t       M i r a n d a ’ s           c r o u p         h a d       n o t

a d v a n c e d         a n y w h e r e         n e a r         t h e     s t a g e          t h a t      w o u l d       r e n d e r           i t     l i f e -


            6
              A m e d i c a l e x p e r t t e s t i f i e d t h a t                         w h a t h a p p e n e d       t o     M i r a n d a       w a s     o n    t h e
“ f a r   e n d o f t h e b e l l c u r v e i n t e r m s o f                                t h e o u t c o m e . ”

                                                                                       14
t h r e a t e n i n g     o r   o t h e r w i s e   p r e s e n t    a n     e m e r g e n c y     c o n d i t i o n     r e q u i r i n g

i m m e d i a t e   r e m o v a l     t o   t h e   h o s p i t a l .        H e n c e ,   t h e     e v i d e n c e     d o e s     n o t

p r e p o n d e r a t e     a g a i n s t   t h e   t r i a l   c o u r t ’ s      d e t e r m i n a t i o n     t h a t     t h e

p l a i n t i f f ’ s     c a s e   l a c k s   t h e   f a c t u a l      p r e d i c a t e     n e c e s s a r y     t o   i m p o s e

l i a b i l i t y   o n     H C E M S .




                                                                    15
                                                        I V .        C o n c l u s i o n



                      F o r     t h e     r e a s o n s         s t a t e d     h e r e i n ,       t h e     j u d g m e n t       o f   t h e

t r i a l   c o u r t     i s     a f f i r m e d .             C o s t s     o n     a p p e a l     a r e     t a x e d       a g a i n s t     t h e

a p p e l l a n t .       T h i s       c a s e   i s      r e m a n d e d          t o     t h e   t r i a l       c o u r t     f o r

c o l l e c t i o n     o f     c o s t s     a s s e s s e d         t h e r e ,         p u r s u a n t     t o     a p p l i c a b l e       l a w .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            C h a r l e s D . S u s a n o , J r . , J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                              16